Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement is made of the receipt and entry of the amendment filed on 06/01/2021. 
	In the 09/01/2020 Non-Final office action, claims 8-20 and 22-25 were pending and rejected and claims 26-28 were withdrawn. 
	In Applicant’s 11/24/2020 Remarks and Amendments, claims 8-10, 13, 16, 8-20, 22-23 and 25 were pending and claims 26-28  were withdrawn. 
	In the 01/29/2021 Final office action, claims 8-10, 13, 16, 18-20, 22-23 and 25 were pending and claims 26-28 were withdrawn. 
	In Applicant’s 04/27/2021 Remarks and Amendments, claims 8-10, 13, 16, 18-20, 22-23 and 25 were pending and claims 26-28 were withdrawn. 
	In the 05/11/2021 Advisory action, claims 8-10, 13, 16, 18-20, 22-23 and 25 were pending and claims 26-28 were withdrawn. 
	In Applicant’s 06/01/2021 Remarks and Amendments, claims 8-10, 13, 16, 19-20 and 22-23 were pending and claims 26-28 were withdrawn.
	Claims 8-10, 13, 16, 18-20 and 22-23 remain pending. 

Examiner’s Comment
The claim invention has been examined on the merits and found allowable-(please also refer to the statement below and please also refer to the Rejoinder statement below). 
.

Rejoinder
Amended claims 8-10, 13, 16, 19-20 and 22-23 are directed to a composition. Pursuant to the procedures set forth in MPEP § 821.04(b), claim 26, directed to a method of use previously withdrawn from consideration as a result of a restriction requirement, is hereby been rejoined and fully examined for patentability under 37 CFR 1.104.  
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement of the composition as set forth in the Office action mailed on 19 March 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Remarks and Amendments
Claims 8-10, 13, 16, 18-20, and 22-23 and 25 were rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Applicant’s arguments/remarks on 06/01/2021 were sufficient to overcome this rejection and which is hereby withdrawn.

Conclusion
	Claims 8-10, 13, 16, 19-20, 22-23 and 26 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL O WINSTON whose telephone number is (571)272-0972.  The examiner can normally be reached on M-T 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/RANDALL O WINSTON/Examiner, Art Unit 1655                                                                                                                                                                                                        
/MICHAEL BARKER/Primary Examiner, Art Unit 1655